Opinion issued June 21, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               No. 01-17-00950-CV
                               No. 01-17-00951-CV
                               No. 01-17-00952-CV
                               No. 01-17-00953-CV
                            ———————————
                     IN THE MATTER OF D.M., Appellant



                  On Appeal from the 315th District Court
                           Harris County, Texas
 Trial Court Case Nos. 2015-00609J, 2015-02057J, 2015-00610J, 2015-02310J


                          MEMORANDUM OPINION
      Appellant, D.M., attempts to appeal the trial court’s orders transferring her

determinate sentence probation from juvenile court to criminal district court for the

remainder of her probation terms. We dismiss the appeals.
      In each juvenile court proceeding, the State filed a petition alleging delinquent

conduct against appellant, charging her with delinquent conduct by committing the

offense of aggravated robbery with a deadly weapon.1 And, in each proceeding, the

juvenile court found that appellant engaged in delinquent conduct and assessed a

determinate sentence of probation for a period of ten years. On April 19, 2017, the

juvenile court held a hearing on the State’s “motion to transfer these probations” and

signed orders transferring appellant’s determinate sentence probations from juvenile

court to criminal district court. See TEX. FAM. CODE ANN. § 54.051(d) (West Supp.

2017). Appellant filed a notice of appeal of each trial court order.

      Section 56.01 of the Texas Family Code sets out a juvenile’s right to appeal a

juvenile court’s orders and specifically lists those orders. See TEX. FAM. CODE ANN.

§ 56.01(a), (c) (West Supp. 2017); In re J.H., 176 S.W.3d 677, 679 (Tex. App.—

Dallas 2005, no pet.). A juvenile may appeal an order under:

      (A) Section 54.02 respecting transfer of the child for prosecution as an
      adult;
      (B) Section 54.03 with regard to delinquent conduct or conduct
      indicating a need for supervision;
      (C) Section 54.04 disposing of the case;
      (D) Section 54.05 respecting modification of a previous juvenile court
      disposition; or
      (E) Chapter 55 by a juvenile court committing a child to a facility for
      the mentally ill or intellectually disabled.




1
      See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011).
                                          2
TEX. FAM. CODE ANN. § 56.01(c)(1). Further, an appeal may be taken “by a person

from an order entered under Section 54.11(i)(2) transferring the person to the

custody of the Texas Department of Criminal Justice.” Id. § 56.01(c)(2). An order

under section 54.051 to transfer a determinate sentence probation to a criminal

district court is not an order enumerated in section 56.01. See id. § 56.01(c)(1), (2);

In re J.H., 176 S.W.3d at 679. Thus, the trial court’s orders transferring appellant’s

determinate sentence probation to criminal district court are not appealable orders.

See In re V.T., 479 S.W.3d 517, 518 (Tex. App.—Amarillo 2015, no pet.); In re

T.D.S., No. 14-11-00005-CV, 2011 WL 2474056, at *1 (Tex. App.—Houston [14th

Dist.] June 23, 2011, pet. denied) (mem. op.); In re J.H., 176 S.W.3d at 679.

      After we notified her of our intent to dismiss the appeals unless she

demonstrated that we have jurisdiction, appellant responded with a motion to retain

the appeals. In her motion, she asserts that the list of appealable orders set out in

section 56.01 is not exclusive and “the transfer of a determinate sentence probation

from juvenile court to adult district court is akin to modification of a previous

juvenile court disposition,” which is an appealable order under section

56.01(c)(1)(D) of the Family Code. Appellant further asserts that the proceedings

here are distinguishable from those in In re V.T. and In re T.D.S. because “they both




                                          3
involved technical complaints prior to the transfer hearing, and not a complete loss

of jurisdiction to even hold a transfer hearing,” as in appellant’s proceedings.2

       Appellant has not demonstrated that we have jurisdiction over her appeals.

“The right of appeal in juvenile proceedings is specifically controlled by Section

56.01 of the Texas Family Code.” C. L. B. v. State, 567 S.W.2d 795, 796 (Tex. 1978).

Section 56.01 enumerates which orders are appealable, and “there is no right to

appeal orders not so included.” In re J.H., 176 S.W.3d at 679. Under “the plain

language of the statute,” a juvenile court’s order transferring determinate sentence

probation to a criminal district court is not an appealable order. In re J.M., No. 03-

14-00027-CV, 2015 WL 3393819 at *3 (Tex. App.—Austin May 21, 2015, no pet.)

(mem. op.). And, we do not have jurisdiction over appellant’s appeals even though

she contends that the juvenile court lost jurisdiction to hold a transfer hearing. A

claim of lack of jurisdiction “must be brought to a court through an appropriate

vehicle and . . . an order transferring determinate sentence probation to district court

is not appealable.” In re V.T., 479 S.W.3d at 518–19; see In re J.M., 2015 WL
2
      In the juvenile court, appellant objected to the transfer hearing on the basis that the
      court did not have jurisdiction because “the transfer hearing must have been held
      before [appellant’s] 19th [birthday]” and the hearing was held on her nineteenth
      birthday. See TEX. FAM. CODE ANN. §§ 54.04(q), 54.051(b) (West Supp. 2017). The
      State responded that the “proceeding was not complete before the 19th birthday”
      and asked the court to find that the State had “exercised due diligence in attempting
      to complete this hearing before [appellant’s] 19th birthday.” See id. § 51.0412 (West
      2014).
                                             4
3393819 at *3 (dismissing attempted appeal of order transferring determinate

sentence probation to criminal district court when appellant contended trial court

erred because it did not hold hearing before appellant’s eighteenth birthday).

      Accordingly, we dismiss the appeals for want of jurisdiction. We dismiss all

pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                          5